Citation Nr: 0209084	
Decision Date: 08/05/02    Archive Date: 08/12/02

DOCKET NO.  00-14 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland



THE ISSUE

Entitlement to an increased evaluation for chronic 
lumbosacral strain, currently rated 40 percent disabling, to 
include restoration of a separate 10 percent rating for 
demonstrable deformity of a vertebral body.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1947 to August 
1951.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 RO decision which denied 
an increase in a 20 percent evaluation for the veteran's 
service-connected low back disability, then characterized as 
mild degenerative arthritis of the lumbosacral spine with 
demonstrable deformity of a vertebral body.  In an April 1999 
RO decision, the veteran's low back disability was described 
as chronic strain of the lumbosacral spine with degenerative 
changes and was rated 40 percent disabling.  The veteran 
continues to appeal for a higher evaluation.  


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the appropriate claims addressed by 
this decision has been obtained by the RO.  

2.  The veteran's service-connected chronic strain of the 
lumbosacral spine is manifested primarily by no more than 
severely restricted overall back motion, tenderness, and 
radiographic evidence of spondylolysis.  There are no muscle 
spasms, atrophy, or significant back pain on motion. 

3.  Any lumbosacral strain or restricted low back motion 
cannot be reasonably characterized as more than severe in 
degree.  Severe or pronounced symptoms of any intervertebral 
disc syndrome have not been shown by the evidence of record.  

4.  The veteran's low back disability is manifested by a 
demonstrable deformity of a vertebral body.  



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent 
for the veteran's service-connected chronic lumbosacral 
strain have not been met.  38 U.S.C.A. § 1155 (West 1991 & 
Supp. 2001); Veterans Claims Assistance Act of 2000, Pub. 
Law, No. 106-475 § 4, 114 Stat. 2096-2099 (2000) (codified as 
amended at 38 U.S.C.A. § 5100 et. seq. (West Supp. 2001)); 66 
Fed. Reg. 45,620-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5292, 5293, 5295 (2001).  

2.  The criteria for restoration of a separate 10 percent for 
demonstrable deformity of a vertebral body have been met.  38 
U.S.C.A. § 1155 (West 1991 & Supp. 2001); Veterans Claims 
Assistance Act of 2000, Pub. Law, No. 106-475 § 4, 114 Stat. 
2096-2099 (2000) (codified as amended at 38 U.S.C.A. § 5100 
et. seq. (West Supp. 2001)); 66 Fed. Reg. 45,620-32 (August 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5285 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board notes that on November 9, 
2000, the President signed into law H.R. 4864, the "Veterans 
Claims Assistance Act of 2000."  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. § 5100 et. seq. (West Supp. 2001)).  
There have also been final regulations promulgated to 
implement the new law.  See 66 Fed. Reg. 45,620-32 (August 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326).  By virtue of the statement of the case 
issued during the pendency of the appeal, the veteran and his 
representative were give notice of the information, medical 
evidence, or lay evidence necessary to substantiate the 
claims.  The RO made reasonable efforts to obtain relevant 
records adequately identified by the veteran and, in fact, it 
appears that all evidence identified by the veteran relative 
to his claims has been obtained and associated with the 
claims file.  Service medical records were obtained and 
associated with the claims file, and documentation in the 
claims file indicates that all available records have been 
forwarded.  Several VA examinations were conducted and copies 
of the reports are associated with the file.  No change in 
the outcome would be possible with additional development, 
notice, or examination.  As such, the Board will proceed to 
the merits of the case.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon an average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities. 
Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In addition, the 
Board will consider the potential application of the various 
other provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the veteran, as well as the entire 
history of the veteran's disability in reaching its decision, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant on motion.  The Board notes that 
disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.  The 
provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate 
inquiry into whether there is limitation of motion, weakness, 
excess fatigability, incoordination, and impaired ability to 
execute skilled movements smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse.  

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10.  Where, as in this case, entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Although 38 C.F.R. § 4.2 
requires that the whole recorded history be reviewed to make 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1995).  

Terms, such as "slight", "moderate" and "severe", are 
not defined in VA regulations.  Rather than applying an 
inflexible formula, it is incumbent upon the Board to arrive 
at an equitable and just decision after having evaluated the 
evidence.  38 C.F.R. § 4.6.  Terminology such as "moderate" 
and "severe" by VA examiners and others, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6.  

A review of his service medical records reveals that in April 
1950 the veteran suffered a simple compression fracture of 
the lumbosacral spine at following a parachute jump.  Some 
pain on heavy lifting on service separation examination in 
August 1951.  

In an April 1952 RO decision, service connection for residual 
injury to the lumbar spine was granted with a 10 percent 
rating.  

On VA examination in September 1990, X-ray studies of the 
lumbosacral spine showed anterior wedging of L1 and L2 and 
anterior osteophytosis at the L1-2 and L4-5 levels.  

By decision of the Board of May 1992, it was held that there 
was evidence of a demonstrable deformity of a vertebral body.  
It was concluded that a separate 10 percent rating should be 
assigned.  This was in addition to a 10 percent rating 
assigned for degenerative changes of the lumbosacral spine.

A November 1997 VA medical record reflects that the veteran 
related a long history of low back pain since a parachute 
accident during active duty.  The diagnostic impression was 
chronic back pain.  

A November 1997 VA radiology report reflects moderate 
degenerative joint disease at all levels with discogenic 
disease at L2, L3 and L4.  

On VA examination in March 1998, the veteran related that he 
was placed in a body cast for approximately 6 months 
following his low back injury during service.  He complained 
of intermittent low back pain located across the lower back 
without radiation to the lower extremities.  He said that his 
pain was intensified by prolonged sitting and standing and 
eased by rest and pain medication.  He related that he was 
forced to avoid strenuous activities.  On examination of the 
lumbosacral spine, no tenderness or paraspinal spasm was 
shown.  Straight leg raising test was negative, bilaterally.  
Range of motion testing reflected forward flexion of 60 
degrees and backward extension of 25 degrees.  Right and left 
lateral flexion was 35 degrees.  Right and left rotation was 
30 degrees.  No objective evidence of pain on motion was 
demonstrated.  The veteran was able to rise and stand 
normally.  Gait was normal.  The veteran was unable to hop or 
squat.  Neurological examination was within normal limits.  
The diagnostic impression was degenerative disc disease of 
the lumbosacral spine.  

A March 1998 VA radiology report shows moderate spondylolysis 
of the lumbosacral spine.  Mild relative narrowing of the 
disc space at the L2-3 level was suggestive disc 
degeneration.  The bony structures appeared generally 
osteoporotic.  

On VA examination in March 1999, no tenderness or paraspinal 
spasm was shown in the lumbosacral spine.  Range of motion 
testing reflected forward flexion of 50 degrees and backward 
extension of 20 degrees.  Right and left lateral flexion was 
30 degrees and rotation was 25 degrees, bilaterally.  There 
was no objective evidence of pain on motion.  Neurological 
examination, including sensation, motor function, and deep 
tendon reflexes were normal.  The diagnostic impression was 
chronic strain of the lumbosacral spine.  X-ray studies 
revealed moderate spondylolysis.  

On VA examination in September 2000, it was noted that the 
veteran had no tenderness or paraspinal spasms of the 
lumbosacral spine.  Straight leg raising was positive, 
bilaterally at 50 degrees.  Range of motion testing reflected 
forward flexion of 85 degrees and backward extension of 30 
degrees.  Lateral flexion was 40 degrees, on both sides.  
Right and left rotation was 35 degrees.  No objective 
evidence of pain on motion was shown.  The diagnosis was 
chronic strain of the lumbosacral spine.  

On VA examination in October 2000, the veteran recounted his 
history of a low back injury during active service.  He noted 
that he continued to experience intermittent low back pain.  
He said that he has used a brace due to back symptoms but 
sometimes the brace was cumbersome and a hindrance for him.  
On physical examination, the veteran demonstrated limited 
range of motion.  Forward flexion was noted at approximately 
40 degrees and extension was 10 degrees.  Lateral bending was 
10 to 15 degrees on each side.  Some pain and discomfort upon 
extreme range of motion attempts was noted.  The veteran had 
negative straight leg raising in a seated position.  No 
obvious palpable muscle spasm was noted.  The veteran had 
some tenderness in the lower lumbar region.  The diagnostic 
impression was degenerative arthritis of the lumbar spine.  
X-ray studies of the lumbar spine revealed that the vertebral 
bodies were in satisfactory alignment with abscess of a 
lordotic curve.  No evidence of fracture or destructive 
process was noted; however, moderate spondylosis was shown.  

An addendum to the October 2000 VA examination report noted 
that there was no evidence of weakened movement, excessive 
fatiguability or incoordination.  The examiner related that 
the veteran was currently in pain so there would be no 
additional decrease in functional ability during flare-ups.  
It was noted that X-ray studies conducted in September 2000 
were essentially normal, with the exception of moderate 
spondylosis.  The diagnosis remained chronic strain of the 
lumbosacral spine with an additional diagnosis of moderate 
spondylosis of the lumbosacral spine.  

A private medical record dated in January 2002 reflects that 
X-rays of the lumbar spine showed mild subluxation of the L4 
vertebral body on L5 with subluxation of the L5 vertebral 
body on S1 as well.  It was also noted that there was mild 
loss of height of the superior end plate of the L1 vertebral 
body.  Osteophytosis was also shown.  The diagnostic 
impression was spondylolisthesis of L4-5 and L5/S1.  A CT 
scan of the lumbosacral spine reflected a clinical impression 
of multilevel stenotic abnormality, worse at L3-4 and to a 
slightly lesser degree at L4-5 and L2-3.  

The veteran is currently receiving a 40 percent evaluation 
for his low back disability, the maximum evaluation 
assignable under either Diagnostic Code 5292 or 5295, 
respectively, for rating severe lumbar spine limitation of 
motion or lumbosacral strain.  Thus, a schedular evaluation 
in excess of 40 percent for the low back disability would not 
be appropriate under either Diagnostic Code 5292 or 5295.  
Diagnostic Code 5289 provides a maximum 50 percent evaluation 
for unfavorable ankylosis of the lumbar spine.  However, 
based on the results of recent VA examinations, it would not 
be reasonable to characterize the overall limitation of back 
motion as more nearly approximating ankylosis of the lumbar 
spine.  Thus, since ankylosis of the lumbar spine has not 
been clinically shown or approximated, Diagnostic Code 5289 
is not for application.  

A 60 percent evaluation may be assigned for pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
and little intermittent relief.  Diagnostic Code 5293.  
Significantly, on the recent VA examinations, there were no 
muscle spasms and neurological examinations have been 
essentially normal.  Consequently, it would be unreasonable 
to characterize his low back disability as intervertebral 
disc syndrome which is more than severe in degree as 
warranted for a higher rating of 60 percent.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293.  

The Board notes the veteran's complaints of pain and 
functional loss due to pain.  However, even considering the 
standards outlined in DeLuca v. Brown, 8 Vet. App. 202 (1995) 
and the provisions of 38 C.F.R. § 4.40 et seq., there is no 
basis on which to assign a higher rating.  Significantly, as 
noted above, there is no basis under the schedular criteria 
for a rating higher than the currently assigned 40 percent 
under Codes 5289, 5292, or 5293.  The most recent VA 
examination report specifically notes that that there was no 
evidence of weakened movement, excessive fatigability, 
incoordination or additional decrease in functional ability 
during flare-ups.  Moreover, the current 40 percent rating 
contemplates any complaints of considerable pain with 
associated functional limitation.  

The Board has considered the veteran's written statements 
asserting that his chronic lumbar strain is worse than 
currently evaluated.  Although such statements are probative 
of symptomatology, they are not competent or credible 
evidence to establish all criteria required for a higher 
rating.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); Miller 
v. Derwinski, 2 Vet. App. 578, 580 (1992).  As noted, 
disability ratings are made by the application of a schedule 
of ratings which is based on average impairment of earning 
capacity as determined by the clinical evidence of record.  
The Board finds that the medical findings, which directly 
address the criteria under which the service-connected 
disability is evaluated, more probative than the subjective 
evidence of an increased disability.  

In addition, the Board finds that an extraschedular rating is 
not warranted in this case.  38 C.F.R. § 3.321(b)(1).  There 
is no evidence that he is unemployable or evidence of 
hospitalization solely as the result of his service-connected 
back disability.  

Under 38 C.F.R. Part 4, Diagnostic Code 5285, residuals of a 
fracture of the vertebra with cord involvement, bedridden, or 
requiring long leg braces, may be assigned a 100 percent 
evaluation.  Residuals of fracture of a vertebra warrant a 60 
percent evaluation if there is no spinal cord involvement, 
but abnormal mobility is present which requires a neck brace 
(jury mast).  In other such cases, the residuals are rated on 
the basis of resulting definite limitation of motion or 
muscle spasm, adding 10 percent for demonstrable deformity of 
a vertebral body.  Note: Both under ankylosis and limited 
motion, ratings should not be assigned for more than one 
segment by reason of involvement of only the first or last 
vertebra of an adjacent segment.  38 C.F.R. Part 4, Code 
5285.  

The evidentiary record does not reflect any spinal cord 
involvement or abnormal mobility requiring a neck brace.  
However, it is noted that in a May 1992 Board decision, 1990 
VA X-ray studies were cited which reflected anterior wedging 
of the vertebrae, constituting demonstrable deformity of a 
vertebral body.  At that time, the Board determined that an 
additional 10 percent rating was warranted under Diagnostic 
Code 5285.  This separate rating essentially disappeared by 
the RO's action of granting a 40 percent rating.  As the 
representative has contended, this was either a reduction of 
severance for which no notice was given.  The Board agrees.  
The 10 percent rating is in addition to limitation of motion 
and other findings, and should be continued.  As such, that 
separate 10 percent rating is restored.

In conclusion, on reviewing the evidence of record, the Board 
does not find a basis for an evaluation in excess of 40 
percent for the veteran's service-connected lumbosacral 
strain.  While the Board finds that the veteran's service-
connected back disability is manifested by severely 
restricted overall back motion and tenderness, X-ray evidence 
also shows demonstrable vertebral body deformity thus meeting 
the criteria for assigning an additional 10 percent for the 
disorder under Diagnostic Code 5285.  

 	(CONTINUED ON NEXT PAGE)




ORDER

An evaluation in excess of 40 percent for chronic lumbosacral 
strain with degenerative changes is not warranted.  The 
appeal is denied to this extent.

The criteria for restoration of a 10 percent rating for a 
vertebral body deformity is granted, subject to the laws and 
regulations governing the award of monetary benefits.  


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

